number release date april uil gl-107443-00 cc el gl b2 bulletin no general litigation bulletin department of the treasury office_of_chief_counsel internal_revenue_service more than mere nonpayment eleventh circuit partially overturns haas the eleventh circuit in an en_banc rehearing in 206_f3d_1389 11th cir partially overturned its earlier decision of in re 48_f3d_1153 11th cir now holding that b c a c renders nondischargeable tax debts where the debtor engaged in affirmative acts constituting a willful attempt to evade or defeat payment of taxes previously this circuit held that section a c applied only to attempts to evade or defeat assessment of taxes and that nonpayment however egregious was not a sufficient ground to find taxes nondischargeable in bankruptcy the debtor griffith owner of several interrelated adult entertainment s_corporations was found by the tax_court to have underpaid his taxes by about two million dollars however the tax_court did not impose fraud penalties finding the government did not meet the clear_and_convincing evidence standard less than a month after the tax court’s decision the debtor formed a new corporation with his live-in girlfriend as sole shareholder eight months later the debtor married his girlfriend and in a prenuptial agreement transferred all assets from the s_corporations to the new corporation or to himself and his bride as tenants by the entireties later the debtor filed for chapter bankruptcy before the bankruptcy court the government successfully argued under b c a c that the tax debts were nondischargeable on appeal the debtor argued under the just-entered haas decision that his taxes were dischargeable because the government had not proven that he willfully attempted to evade payment of the taxes the district_court disagreed distinguishing haas the district_court found the debtor had done more than simple nonpayment of taxes april bulletin no reversing the lower courts in its first decision the eleventh circuit panel discharged the debtor from his tax debts the appellate panel saying it was bound by haas observed that section a c contains both a mens rea requirement willfulness and a conduct requirement attempting to evade or defeat such tax addressing the conduct requirement haas concluded that section a c applies only to conduct constituting evasion of the assessment of a tax so it does not apply to conduct that involves evasion of the payment of a tax haas relied on the omission of the phrase or the payment thereof from section a c in contrast to several sections of the i r c where the applicable language reads essentially that the taxpayer willfully attempts to evade or defeat any such tax or the payment thereof the court in haas felt congress must have intentionally omitted or the payment thereof and so limited the exception to discharge in section a c only to those cases where actions taken by the debtor affected the assessment of the tax this the haas court felt comported with the congressional intent to permit the debtor a fresh_start although finding haas to be binding precedent the panel was troubled by its application to a debtor who fraudulently transferred assets to avoid the payment of his tax debts the appeals court noted that the tenth circuit in 77_f3d_1297 10th cir also had been faced with a debtor evading the payment rather than the assessment of taxes the tenth circuit rejected the broad holding of haas finding instead that the in any manner language in section a c coupled with the stated purpose of bankruptcy to relieve only honest debtors evidenced congress’ intention to make a tax nondischargeable when the debtor attempts to evade the payment or collection of tax because it believed the phrase or the payment thereof was unnecessarily emphasized causing haas to be in conflict with other circuits the eleventh circuit panel urged en_banc reconsideration of its decision to narrow the scope of haas on rehearing the full eleventh circuit agreed that its holding in haas was too broad examining section a c in light of the canons of statutory construction the appeals court found its earlier interpretation of the statute as set out in haas to be plausible but incorrect the more reasonable interpretation is that section a c renders nondischargeable tax debts where the debtor engaged in affirmative acts seeking to evade or defeat collection_of_taxes this interpretation the court found best balances congressional intent to afford the honest debtor a fresh_start while avoiding the creation of a tax_evasion device the court also found that its new interpretation better integrates the language of sections a b and c applying this new interpretation to the facts of the case the eleventh circuit found the lower court’s determination that the debtor griffith committed fraud in his transfer of property not clearly erroneous according to the court griffith had a duty under the law to pay taxes knew he had that duty and voluntarily and intentionally violated that duty therefore the debtor’s tax debts were nondischargeable the eleventh circuit did reaffirm its first holding from haas that mere nonpayment of taxes without more is insufficient to establish the exception of section a c april bulletin no however where the debtor engages in affirmative acts constituting a willful attempt to evade or defeat the payment of taxes those taxes will be nondischargeable bankruptcy code cases exceptions to discharge april bulletin no cases bankruptcy code cases automatic_stay creation perfection or enforcement of liens against property of debtor or estate in re mcghee bankr lexis bankr e d ky date - debtor transferred real_estate to his sons without consideration the service then filed a notice_of_federal_tax_lien against the debtor whereupon the debtor filed for chapter bankruptcy during the bankruptcy the trustee obtained judgment avoiding the transfers then filed an action to have the service’s lien removed the trustee argued that the automatic_stay prevented attachment of the tax_lien to the property when it became property of the estate the court however found that the service’s lien was unaffected by the debtor’s transfer since the lien was in existence on the property prior to the bankruptcy filing it was unaffected by the resulting stay bankruptcy code cases exceptions to discharge rinker v united_states aftr2d date unpublished - as a condition of probation taxpayer was ordered to file returns and pay all taxes instead taxpayer filed chapter bankruptcy arguing that the discharge included his tax_liabilities the eleventh circuit in an unpublished opinion relying on 479_us_36 held that any condition imposed as part of a criminal sentence is nondischargeable bankruptcy code cases interest nondischargeable in re cousins u s app lexis 1st cir date - postpetition interest on prepetition nondischargeable tax_liabilities is nondischargeable the taxpayers filed chapter bankruptcy had their plan confirmed without objection and fully paid their prepetition tax_liabilities through the plan following discharge the service demanded postpetition interest on the taxes paid the first circuit held that although the estate may not be liable for the interest debt under b c sec_1222 which excludes postpetition interest from the plan under 376_us_358 the debtor remains liable bankruptcy code cases proofs of claim time for filing in re gardenhire bankr lexis date - the day period for the service to file a proof_of_claim in bankruptcy cannot be extended by equitable_tolling the taxpayers filed chapter bankruptcy on date due to a clerical_error a notice of dismissal of the case was mailed date on date an order reinstating the case was mailed and the service filed its proof_of_claim on date days after the bankruptcy petition was filed the ninth circuit found b c sec_502 and fed r bankr p c b make the day filing deadline absolute unless the service within the day period requests an extension equitable_tolling cannot be used to circumvent the law said the court april bulletin no damages suits for against the u s unauthorized collection sec_7433 united_states v marsh u s dist lexis d haw date - taxpayer counterclaimed for damages in government’s suit to reduce tax_liens to judgment the court first found that the taxpayer’s allegation that levies by the service in were not properly signed was barred by the statute_of_limitations in sec_7433 because the counterclaim was not brought until the court also found that no a valid cause of action could be based on improperly signed levies since the signature requirement was an internal policy not required by statute or regulation next the court found the statute_of_limitations was not tolled while the taxpayer exhausted administrative remedies nor would it be equitably tolled since the taxpayer was not induced or tricked by the united_states into allowing the deadline to pass finally the court found proper the government’s continuous_levy of more than of the taxpayer’s retirement benefits under sec_6331 innocent spouse milne v united_states u s dist lexis w d wash date - as part of a criminal plea agreement couple transferred their property to a_trust the trust was to liquidate the property pay restitution to the victims pay a monthly stipend to the couple and pay any remainder to the couple the service filed a tax_lien against the trust which then paid half the proceeds from the sale of a parcel of real_estate towards the outstanding taxes after this the wife was granted innocent spouse relief she filed for a refund but was administratively denied so filed suit the court granted her one-half the proceeds paid to the service finding that although the real_estate was transferred to the trust she retained a beneficiary’s interest in the property both as to the monthly payments and as to the remainder further the property retained its character as community_property even after transfer to the trust so the wife was entitled to a refund for her one-half interest in the community_property proceeds which had been received by the service innocent spouse wiksell v commissioner u s app lexis 9th cir date unpublished - taxpayer is denied innocent spouse relief because she knew of the items of income that were unreported on the joint tax returns the ninth circuit disagreed that the actual knowledge requirement of sec_6015 meant that the taxpayer had to understand the tax consequences of the unreported income the court also held that the fact that the taxpayer may have been exposed to abuse and duress by her spouse did not automatically entitle her to innocent spouse relief liens priority over assignee assignment as security_interest 83_fsupp2d_736 e d la - creditor obtained assignment of beneficiary’s interest in trust prior to filing of federal tax_liens the government argued that the assignee’s interest was inchoate but the court found that the april bulletin no interest transferred by the assignment was not the property held by the trust but rather the beneficiary’s interest in the trust itself since that interest was choate when the assignment was made the creditor’s interest had priority over the government’s liens priority over mortgages refinancing contimortgage corp v united_states u s dist lexis d minn date - in taxpayers mortgaged their property in taxpayers refinanced the new mortgage company had title work performed on february april and date on may the government recorded notices of federal_tax_lien on may the old mortgage was paid off as the refinancing was completed the court found applicable the doctrine_of equitable subordination where someone who pays off an encumbrance assumes the same priority position as the holder of the previous encumbrance to find otherwise the court held would result in a windfall for the government however the court also found that before equitable subrogation could be used in this case the factual matter of whether the mortgage company committed an excusable mistake of fact in failing to discover the existence of the federal tax_liens would need to be explored at trial liens removal release reinstatement by revocation united_states v reid u s dist lexis s d ga date - through clerical_error the government filed certificates releasing tax_liens and wrote off taxes upon discovering its error the government filed certificates of revocation and reversed the credits on the taxpayer’s account the court found that by filing suit within the ten year period of sec_6325 the period of limitation for collecting taxes was tolled when the government mailed notices of revocation it timely reinstated the tax_liens further the court held that the insertion of erroneous credits reducing the taxpayer’s balance to zero did not eliminate the underlying assessment property subject_to collection trusts united_states v stolle u s dist lexis c d cal date - tax_lien can attach to community_property that is held on behalf of an individual taxpayer and his wife by a revocable_trust and the property may be used to satisfy the tax debts of the individual taxpayer and his wife held real_estate as community_property before transferring it into a revocable_trust the court held that because the taxpayer continued to have an interest in the property even after the transfer the real_estate was subject_to the federal tax_liens even after the taxpayer’s death nor do the innocent spouse provisions of sec_6015 protect community_property from collection tax_return_preparers tax systems modernization electronic_filing of tax returns sabat v irs electronic file program u s dist lexis w d pa date - taxpayer filed suit after being kicked out of the service’s april bulletin no electronic tax_return filing program elf challenging the service’s determination that the taxpayer’s multiple criminal convictions constituted disreputable conduct under the elf rules the court upheld the denial of participation finding the taxpayer could not rely on the definition of disreputable conduct in c f_r dollar_figure governing practice before the service as section is inapplicable to elf applicants further the court found the taxpayer had no constitutional right to participate in the elf program and even if he did the service’s administrative appeals process was sufficient to satisfy due process trust_fund_taxes collection remington v united_states u s app lexis 5th cir date - taxpayer a general_partner argued that the service was limited to pursuing responsible persons under sec_6672 and could not avail itself of state law remedies the fifth circuit disagreed and held that the service was entitled to hold the general_partner jointly and severally liable for all debts and obligations of the partnership including unpaid taxes under state law april bulletin no chief_counsel_advice fraudulent_returns date memorandum for south texas district_counsel from lawrence h schattner chief branch general litigation subject refund schemes - prisoner returns cc el gl br3 tl-n-5854-98 uilc this responds to your memorandum dated date which you directed to the deputy associate chief_counsel domestic and which was subsequently referred to our office for a response this also responds to questions posed in a memorandum to you dated date from the director of the austin service_center this document is not to be cited as precedent issues can overstatement of income_tax prepayment_credits on an individual_income_tax_return or claim_for_refund_or_credit be considered in a deficiency determination can a fraudulent form_w-2 be considered a fraudulent return does sec_6501 apply to a return based on a false form_w-2 must the civil_fraud penalty be assessed per irm for the unlimited assessment_period of sec_6501 to apply does the period of limitations for making an assessment set forth in sec_6501 and the unlimited period in sec_6501 apply to assessments of overstated prepayment_credits made under sec_6201 april bulletin no can reversal of income_tax prepayment credit on the ground that the credit is overstated and does not exist be considered an assessment under sec_6201 what should be done with the frozen refund what must be shown at a minimum in order to assert fraud and keep the statute open conclusions an overstatement of income_tax prepayment_credits on an income_tax return cannot be considered in the determination_of_a_deficiency a form_w-2 is an information_return separate and distinct from the income_tax return form_1040 thus a fraudulent form_w-2 does not constitute a fraudulent income_tax return the sec_6501 limitations_period may apply to a return based on a false form_w-2 if the service can show that the income_tax return with respect to which the assessment is being made is false or fraudulent with the intent to evade tax the service is not required to assert or assess the civil_fraud penalty in order for the unlimited period of sec_6501 to apply assessments of the amount of overstated income_tax prepayment_credits under sec_6201 is governed by the applicable_period of sec_6501 including sec_6501 if the overstatement of the credit reported on the return is false or fraudulent with intent to evade the tax a transaction shown on the taxpayer’s account as a reversal of income_tax prepayment credit is not a sec_6201 assessment because a reversal does not comply with the requirements for assessment where the service is successful in freezing the claimed refund before it is paid to the taxpayer the service should adjust the taxpayer’s account by reversing the overstated prepayment credit neither the assessment nor deficiency procedures are necessary and the overstated credit can simply be reversed the service should notify taxpayer of this action by following the refund procedures and issuing a notice of claim disallowance because the taxpayer’s assertion of the credit resulting in a claimed overpayment is a claim_for_refund under the provisions of sec_6532 the taxpayer must file a refund_suit within two years from the date the notice was mailed once the two year period expires the service could move the frozen refunds to the excess collections file since these amounts would then be considered time barred claims for refund after the overstated credit is reversed the service should abate the assessment under sec_6404 since it has been determined that there are no wages and no tax_liability the entire assessment is excessive in amount it may be appropriate to advise the taxpayer in the notice of claim disallowance that the service will also be abating the april bulletin no reported tax_liability to dispel any fears that the service may attempt to collect those amounts since we recommend that the service simply reverse the overstated credit where no refund is paid to the taxpayer rather than making an assessment under sec_6201 it is unnecessary to determine what must be shown to assert fraudulent conduct for purposes of the statute_of_limitations under sec_6501 facts the questions that were submitted involved the following general scenario an individual files an individual_income_tax_return form 1040ez the return reports taxable_income from employment income_tax income_tax prepayment credit for withholding shown on an attached w-2 and overpayment of income_tax for which refund is claimed the service identifies the return under the questionable refund program designed to detect and stop fraudulent or questionable claims for refund because the return is apparently complete in required detail the return is processed so that the taxpayer’s account shows filing of the return assessment of reported income_tax and posting of reported income_tax prepayment_credits in the factual scenario you presented the service was able to freeze the account so that a refund_or_credit was not made the service investigates the w-2 information and discovers that the taxpayer was not employed by the identified employer for the period covered by the w-2 was incarcerated for most or all of the period covered by the w-2 was not paid income by the identified employer did not have any amount withheld by the identified employer and was not issued a w-2 by the employer identified on the w-2 thus the employment income and withholding information reported on the w-2 are false since the taxpayer did not earn any income at all he is not liable for any_tax liability reported on the return thus the income_tax assessment based on the liability reported on the return is excessive since the withholding items of w-2 information are false the withholding credits reported on the income_tax return are false the return reports more payment credits and thus claims an overpayment and a refund to which the taxpayer is not entitled the basic assessment_period of sec_6501 has now expired law and analysis a return although it may contain false or fraudulent information must be processed as a return for purposes of sec_6012 where completed in required detail and signed under penalties of perjury see 293_us_172 and 464_us_386 april bulletin no overstatement on an income_tax return or claim_for_refund_or_credit of income_tax prepayment credit for income_tax_withholding or estimated income_tax payment cannot be considered in the determination_of_a_deficiency sec_6211 and the legislative_history to sec_6201 preclude consideration of income_tax prepayment credit or its overstatement in the determination_of_a_deficiency see s rep no 83d cong 2d sess at page h_rep_no 83d cong 2d sess at page a404 attachment dated date to g_c_m the congressional committee reports which accompanied sec_6201 when it was originally enacted in the internal_revenue_code of indicate that the service already had the authority to administratively reverse overstated withholding credits except when the service had already made a refund_or_credit id this legislative_history indicates that the deficiency procedures were not intended to apply to an overstatement of prepayment_credits since the service had the authority to reverse the credits before the enactment of sec_6201 without following the deficiency procedures id moreover the definition of a deficiency explicitly does not consider the payment of estimated_taxes or withholding of taxes in the calculation sec_6211 provides in part the tax imposed by subtitle a and the tax_shown_on_the_return shall both be determined without regard to payment on account of estimated_tax without regard to the credit under sec_31 the amounts withheld from wages are credits under sec_31 and estimated_taxes are credits under sec_6315 thus the amount of the overstatement is immediately assessable under sec_6201 in the same manner as a mathematical_or_clerical_error under sec_6213 except that the taxpayer cannot force the use of the deficiency procedures sec_6501 provides that in the case of a fraudulent return with the intent to evade tax the tax may be assessed at any time the return in this provision is the return on which the tax_liability is reported and with respect to which the assessment is made a form_w-2 is an information_return on which no tax is reported and with respect to which the service makes no assessment the form_w-2 is separate and distinct from the income_tax return form_1040 thus a fraudulent form_w-2 does not constitute a fraudulent income_tax return and the unlimited limitations_period under sec_6501 would not apply merely because the form_w-2 is fraudulent on the other hand the c limitations_period may apply to an income_tax return based on a false form_w-2 if the service can show that the income_tax return is false or fraudulent with intent to evade the tax the addition_to_tax for fraud is not required to be assessed before the limitations_period under sec_6501 is triggered statute_of_limitations sought to be applied to bar rights of the government must be strictly construed in favor of the government 464_us_386 in badaracco the supreme court recognized that filing a fraudulent return had distinct implications for criminal prosecution for additions to tax for fraud and for the assessment_period set out in sec_6501 id at the supreme court concluded that the plain and unambiguous language of sec_6501 permits assessment at any time where the taxpayer files a false_or_fraudulent_return id at this section is separate and distinct from the provisions for additions to tax for fraud and makes no reference to any requirement that an addition_to_tax for fraud must be april bulletin no asserted or assessed as a precondition to its application sec_6501 by its terms simply does not require a fraud_penalty assertion or assessment for its application the purpose of irm is to give guidance on how to handle a case after it has been closed by the examination_division these instructions are premised on the supposition that an addition_to_tax for fraud has been asserted along with a proposed deficiency thus if the addition_to_tax for fraud cannot be established by the government then there could be no reliance on sec_6501 sec_6201 authorizes the secretary to make assessments of the amount of an overstatement of income_tax_withholding credits the authority in this subsection is included within the general authority under sec_6201 to make assessments of taxes it is our position that the placement of the assessment authority regarding overstated credits within the general assessment authority of sec_6201 is indicative of congressional intent that an assessment under a is within the sec_6201 term taxes and that a sec_6201 overstatement is assessed as a tax the congressional intent that the amount assessed under sec_6201 is of a tax is also reflected in the legislative_history which provides there is also a material_change from existing law in subsection a of this section relating to erroneous credits for prepayment of income_tax prepayment through credit for tax withheld at source and payments of estimated_tax under this new paragraph refunds caused by erroneous payment credits may be recovered by assessment in the same manner as in the case of a mathematical error on the return for example assume a case in which the tax_shown_on_the_return is dollar_figure the claimed prepayment credit is dollar_figure and a refund of dollar_figure is made and it is later determined that the prepayment_credits should have been only dollar_figure under existing law dollar_figure the tax_shown_on_the_return less the dollar_figure credit can be immediately assessed as tax_shown_on_the_return which was not paid but the remaining dollar_figure must be recovered by suit in court under the new provision the entire dollar_figure can be assessed and collected since an overstatement within sec_6201 is claimed on an income_tax return and since the government has the ability to match tax_payments shown by w-2s and estimated_tax vouchers it appears likely that congress intended that the assessment of sec_6201 overstatements be in the same manner as the tax reported on the return see also 421_f2d_105 6th cir sec_6201 assessment upheld where made within the sec_6501 period we believe that the applicable assessment_period of sec_6501 applies to assessment under sec_6201 of an overstatement of income_tax prepayment credit sec_6501 applies to assessment of tax imposed by this title in respect of a return it is our position that an assessment under sec_6201 is of a tax imposed by that section april bulletin no in the amount of the overstatement of income_tax prepayment credit claimed by the taxpayer on an income_tax return or claim_for_refund_or_credit see eg 35_fedclaims_214 at fn crticizing a rationale in derochemont v united_states cls ct we therefore conclude that sec_6201 imposes a tax and creates a tax_liability which is immediately assessable since the amount assessable under subsection a is treated as a tax imposed by code this assessment is governed by the statute_of_limitations under sec_6501 see brister supra we also believe that the unlimited period of sec_6501 applies to a sec_6201 assessment where overstatement of income_tax prepayment credit is false or fraudulent in brister supra the taxpayer reported overstated withholding credits on his returns and obtained refunds the service reversed the credits and made sec_6201 assessments for the amounts refunded the assessments were collected by refund offsets although the reversals and assessments were performed outside the sec_6501 three year period for assessment the government asserted that the assessments were timely under the unlimited assessment_period of sec_6501 the court agreed finding that the government established that the returns were knowingly false in discussing the intent to evade tax component of sec_6501 the court recognized that reversing the withholding credits would not actually cause plaintiff to pay additional income_tax for the years at issue nonetheless the court explained that plaintiff’s actions affected the credit side of the debit and credit elements used to calculate net tax_liability and the plaintiff thus evaded tax if the assessment periods set forth under sec_6501 do not apply an argument could be made that the period for making assessments under sec_6201 is unlimited whether or not a claim to income_tax prepayment_credits is fraudulent 980_f2d_872 2d cir in capozzi the court_of_appeals had to determine the correct statute_of_limitations on the assessment_period for sec_6700 penalties for promotion of abusive tax_shelters the court_of_appeals held that there would be an unlimited statute_of_limitations on the assessment_period where congress does not clearly specify whether a limitation period applies to a particular provision id pincite see also 952_f2d_920 6th cir unlimited statute_of_limitations on assessment furthers the interests of congress in combating fraud relating to the filing of various tax documents it appears to us that if sec_6501 does not apply then the rationale of capozzi would since there is no other specific section of the code that deals with making assessments pursuant to sec_6201 contra derochemont supra but compare brister supra a transaction shown on the taxpayer’s account as a reversal of an income_tax prepayment credit is not a sec_6201 assessment the requirements for assessment provided in sec_301_6203-1 specify that an assessment must be recorded by a summary record of assessment a form 23c or racs signed by an assessment officer and the date of such signing is the date of assessment the service april bulletin no does not assess reversal of payment credits the secretary is authorized to make assessments of taxes and reversal of a payment credit does not impose a tax_liability that is assessable under the secretary’s general assessment authority as noted above the taxpayer’s return was processed as a valid_return so that the taxpayer’s account shows the filing of the return assessment of the income_tax reported on the return and posting of the withholding credits claimed on the return subsequently the return is identified as questionable and the amount claimed as a refund based on the claimed withholding credits is frozen before the refund is generated and paid to the taxpayer the service later determines that the taxpayer has not earned_income and has not incurred a tax_liability and that no employer has incurred a withholding requirement in fact taxes were not withheld and paid over to the service in respect of employment of this taxpayer the service should adjust the taxpayer’s account by reversing the claimed withholding credits since the taxpayer claimed a refund based on the withholding credits reported on the return the refund procedures should be employed to notify the taxpayer of the claim disallowance if a timely refund_suit is not filed the service could move the frozen refunds to the excess collections file since these amounts would then be considered time barred claims for refund the reversal of the overstated credits are mere accounting adjustments and do not trigger the deficiency or assessment procedures the legislative_history of sec_6201 clearly indicates that the service already possessed the authority to reverse overstated credits before it was granted the authority to assess these overstatements in a and thus it is our view the service is not required to use its assessment authority if it chooses instead to simply reverse the overstated credits once the service reverses the overstated credit the taxpayer’s account still reflects an assessment of a tax which the taxpayer never incurred and will subject the taxpayer to collection activity unless the assessment is removed the service is authorized to abate assessments under sec_6401 that are excessive in amount the entire assessment in this case is excessive in amount and therefore should be abated we recommend that the taxpayer be notified that the assessment will be abated when the taxpayer is sent the notice of claim disallowance alternatively the service could assess the entire amount of the overstated credit under sec_6201 and apply this assessment against the reported withholding credit under this provision the mathematical error assessment procedures apply to allow a summary_assessment however this assessment is exempted from the normal math error procedures which would otherwise require that the assessment be abated if protested by the taxpayer however in the case where no refund has been paid to the taxpayer this procedure is cumbersome and unnecessary morever if the normal three year period for making an assessment under sec_6501 has expired the service may be required to april bulletin no show that the income_tax return is false or fraudulent with intent to evade the tax in order to permit assessment under the unlimited period of sec_6501 proof of knowingly false or fraudulent conduct is determined by the facts and circumstances of each case while case law has given guidance concerning what would be an indicia of fraud we do not think it appropriate to establish some sort of minimum demonstration test to cover all potential cases in any event a response to this question is unnecessary in light of our recommendation that the service should reverse the overstated credits rather than making a sec_6201 assessment erroneous refunds - offset date cc el gl br2 tl-n-6170-99 uiln memorandum for associate district_counsel rocky mountain district from subject joseph w clark acting deputy assistant chief_counsel general litigation significant service_center advice offsets to satisfy erroneous refunds in absence of assessment or judgement this responds to your request for significant service_center advice in connection with questions posed by the ogden service_center issues can the internal_revenue_service recover a nonrebate erroneous refund pursuant to its common-law right of offset if so what is the applicable statute_of_limitations conclusions yes the service may recover a nonrebate erroneous refund pursuant to the long established principle of offsetting mutual debts between mutual parties the applicable statute_of_limitations to recover a nonrebate erroneous refund is the two or the five year period set forth in sec_6532 facts april bulletin no the ogden service_center has requested your assistance in reviewing a number of erroneous refund cases under internal_revenue_manual in the process of reviewing these cases to determine whether the five year period of limitations applies your office became aware that the majority of these refunds were being recouped under the common-law right of offset you believe that the service may not offset overpayments otherwise due to the taxpayer with respect to other tax years against an erroneous refund liability unless the service either makes a new assessment or obtains a judgment for the erroneous refund while we agree with you that the service may not rely on sec_6402 to offset overpayments against unassessed erroneous refund liability we are of the opinion that the service may recoup nonrebate erroneous refunds under the common-law right of offset law analysis erroneous refunds fall into one of two general categories the first category consists of refunds which are rebates within the meaning of sec_6211 rebate refunds occur when the service reduces or abates the taxpayer’s liability on the basis that the correct_tax liability is less than the amount previously assessed or reported by the taxpayer on the return see 128_f3d_833 ndollar_figure 4th cir clayton v commissioner t c memo the propriety of a rebate refund therefore depends on the correctness of the assessed tax id to recover a rebate erroneous refund a new determination of the taxpayer’s tax_liability either administrative or judicial must take place if an administrative approach is taken the service will generally have to follow deficiency procedure sec_4 and make a new or supplemental assessment within the applicable assessment_period sec_6204 sec_6211 et seq and once a new assessment is made the service will have years from the date of the assessment to collect the tax sec_6502 alternatively the service may bring either a suit to reduce the liability to judgment brought within the assessment_period or an erroneous refund_suit pursuant to sec_7405 of the internal_revenue_code brought within the period of limitations set forth in sec_6532 irm requires the service to coordinate with district_counsel all cases where it appears that any part the erroneous refund was induced by fraud of misrepresentation of a material fact sec_6532 certain erroneous refunds while not rebates within the meaning of sec_6211 are nonetheless assessable under the code e g sec_6201 once the amount refunded is assessed it can be collected in the same manner as a tax within the 10-year collection_period assessment of certain erroneous income_tax prepayment_credits category b refunds made under the authority of sec_6201 is not subject_to the deficiency procedures certain nondeficiency taxes would likewise not be subject_to the restrictions placed on deficiencies sec_6211 et seq april bulletin no the second category of erroneous refunds consists of refunds which are not considered rebates within the meaning of sec_6211 see lesinski v commissioner t c memo 69_tc_309 because these erroneous refunds are not rebates they are often referred to as nonrebate erroneous refunds nonrebate erroneous refunds occur not as a result of a redetermination of the taxpayer’s liability but rather as a result of an error committed in performing some function other than recomputing the tax_liability ie misapplied payment misdirected direct deposit duplicate refund 49_f3d_340 7th cir clayton supra as such these refunds generally do not affect the taxpayer’s tax_liability and cannot be assessed under the internal_revenue_code because nonrebate erroneous refunds cannot be assessed in the same manner as rebate refunds the remedies generally available to the service to collect unpaid tax_liabilities are not available to the service to recover nonrebate erroneous refunds the service however has other remedies to recover amounts erroneously refunded out of the treasury first the service may recover any erroneous refund by instituting an erroneous refund_suit in accordance with sec_7405 140_f3d_1023 fed cir in order to be timely an erroneous refund_suit must be filed within two or five years from the date the taxpayer received the erroneous refund 519_us_79 sec_6532 the service may solicit a voluntary repayment of the erroneous refund within two or five years from issuance of the erroneous refund sec_6532 stanley f 3d pincite service has long used consensual dispute resolution in lieu of litigation these however are not the only remedies the service may use to recover a nonrebate erroneous refund see 931_f2d_554 9th cir government may use methods other than specific erroneous refund_suit provision to recover erroneous refund accord o’bryant f 3d pincite n 137_fsupp_573 n d cal the general authority to apply overpayments against outstanding tax_liabilities can be found in sec_6402 this section provides in relevant part as follows in case of an overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment against any liability in respect of an internal revenue tax on the part of the person who made the overpayment sec_6402 while the phrase any liability in respect of an internal revenue tax is not defined in the statute it has long been the service’s position that a tax_liability which could be enforced through normal assessment and collection procedures ie a tax_liability which has been assessed or for which a statutory_notice_of_deficiency has been issued is a prerequisite to making an offset under sec_6402 see sec_301_6402-1 accordingly unless the service can assess the amount erroneously refunded as in a case of a rebate refund the service may not use its statutory right of offset under sec_6402 to recover the erroneous refund april bulletin no sec_6402 nonetheless does not preclude an offset of an overpayment against a non-tax debt as long as an independent authority exists for the offset 343_us_779 statutes which invade the common_law are to be read with a presumption favoring the retention of long established and familiar principles except when statutory purpose to the contrary is evident it is a long established principle that the government has the same common_law right belonging to every creditor to set off monies owed by it to debts due it by the same debtor 332_us_234 cherry cotton mills inc v united_states 325_us_234 crocker supra additionally the right to set off against non-tax debts due the government has been expressly provided for by statute see eg u s c because liability resulting from a nonrebate erroneous refund is not a tax_liability see o’bryant supra the statutory framework which governs collection_of_taxes is not frustrated by the use of common-law right of offset to recover this type of refund see chateaugay corp v ltd steel co 94_f3d_772 2d cir and the cases cited therein while the most recent decision in this area contains language adverse to the government see 953_fsupp_354 n d okl we are of the opinion that the service should continue to assert its rights under the common_law see chateaugay f 3d pincite there is no better proof of the existence of a common_law right than its exercise and acceptance by the courts we agree with the approach taken by the court in crocker supra in that case the service erroneously refunded to the taxpayer interest on his refund for the tax_year a year later the service requested repayment of the erroneous interest the taxpayer did not repay it subsequently in the taxpayer filed a return for the year seeking a refund the service allowed the taxpayer’s claim but offset part of the overpayment against the erroneous refund liability because the offset was accomplished more than two years after the erroneous interest payment was made to the taxpayer the court ruled for the taxpayer in relevant part however the court noted while the plaintiff does not concede that the payment by the government of interest on the refund of taxes was in fact erroneous it has chosen to rest its case on the contention that the offset in was not timely made there is no limitations statute specifically fixing the time within which such offset may be made there is however a statute limiting to two years the time within which the united_states may sue to recover erroneous refund of see 49_f3d_340 7th cir there is a fundamental difference between a tax_liability and a nonrebate erroneous refund please note that in moran the service did not offset a tax overpayment against an erroneous refund liability but rather attempted to collect via levy an erroneous refund in reliance on the original but previously paid assessment as such the case is inapposite to the situation at hand april bulletin no taxes or erroneous payments of interest on refund since it is obvious that the offset claimed by the commissioner must be the equivalent of a cause of action by the government in a suit to recover the erroneous payment the time limitation for suit applies equally to the offset crocker f_supp pincite citations omitted in conclusion we are of the opinion that as long as the service is unable to assess nonrebate refunds the service may justifiably rely on the common_law right of offset to recover these non-tax debts the applicable statute_of_limitations for this remedy is the two or five year period set forth in sec_6532 although the taxpayer may voluntarily and knowingly waive this period see 75_f3d_1146 7th cir the service should not solicit such waivers for the sole purpose of offsetting the taxpayer’s refunds to the erroneous refund liability waivers should be requested only in limited circumstances such as where a taxpayer agrees to repay the erroneous refund but needs additional time these waivers however should be short and have a specific end date ie no open-ended extensions reinstatement of terminated offer_in_compromise date cc el gl br2 gl-611465-98 uilc memorandum for district_counsel from joseph w clark acting chief branch general litigation subject this memorandum responds to your request for advice dated date this document is not to be cited as precedent issue whether an offer_in_compromise which has been terminated by the service due to a taxpayer’s default can later be reinstated by the service conclusion once an offer_in_compromise has been terminated for default by the taxpayer the service lacks the authority to reinstate the agreement april background bulletin no on date a the service accepted two separate offers in compromise from taxpayer x taxpayer one for the years year to year and one for the years year and year the earlier liabilities were incurred jointly with his deceased spouse the taxpayer made timely payments of amount a as agreed each offer_in_compromise contained the standard language in which the taxpayer promised to comply with all provisions of the internal_revenue_code relating to the filing of returns and payment of taxes for five years following acceptance of the offer see form_656 offer_in_compromise item d the taxpayer’s year and year income_tax returns were due to be filed august year as a result of an automatic_extension and april year respectively in october year the service_center asked that the taxpayer’s failure_to_file those returns be investigated by the field an offer_in_compromise oic specialist was assigned to the case as was the practice in these kinds of cases the oic specialist contacted the taxpayer in an attempt to secure the returns prior to declaring the compromise_agreement to be in default on date b the oic specialist sent a letter to the taxpayer requesting the unfiled returns the letter reminded the taxpayer that failing to file returns constituted default and asked that the taxpayer submit the returns by date c or contact the district immediately no response was received on date d the taxpayer was sent a letters stating that the compromise agreements had been terminated on date e taxpayer’s current wife called to inquire about the status of the compromises and to promise that the returns were forthcoming the oic specialist stated that the compromises would be reinstated if the returns were filed by date f the oic specialist then called the service_center and was told that no action would be taken while they awaited receipt of the missing returns those returns were received by the oic specialist on date g on date h the oic specialist sent the taxpayer a letter indicating that the compromise agreements had been reinstated subsequently the service center’s oic unit concluded that because termination letters had been sent the compromises could not legally be reinstated that conclusion was based upon advice previously given by this office you the date d letters incorrectly stated that the compromise was being terminated for failure to return a refund for the year tax_year as was required by the compromise_agreement see form_656 offer_in_compromise item g however this error did not invalidate the termination there is no question that the taxpayer received actual notice of the reasons the compromise was in default furthermore under the terms of the compromise the service need not give notice to act on default of the agreement see id at item o see also 372_f2d_352 3d cir stating that government is not required to issue warning shot before taking action on defaulted compromise_agreement april bulletin no have asked that we reconsider the question of whether a terminated offer_in_compromise can be reinstated discussion a compromise under sec_7122 of the internal_revenue_code i r c or code is recognized as a contract see 372_f2d_352 3d cir 303_f2d_1 5th cir as such the compromise_agreement is subject_to judicial interpretation using generally accepted contract principles your memorandum states that the present case requires an examination and application of the law of rescission of contracts we do not agree that rescission is the issue rescission is defined broadly as canceling nullifying or avoiding a contract see eg black’s law dictionary 6th ed however there is some disagreement as to the scope of that term in contract law some authorities use the term to describe only cases of mutual agreement to discharge the parties’ obligations under the contract see 5a corbin on contracts sec_1236 supp woodruff v mcclellan p 2d wash while others also apply the term to situations where the contract authorizes unilateral cancellation upon the occurrence of specific events see 17a am jur 2d contracts et seq on one point however all authorities appear to be in agreement a rescission only takes place when a contract is undone from the beginning placing both parties in the same position they would occupy had they never entered into the contract see id at 17a c j s contracts sec_385 27_fedclaims_805 aff’d 16_f3d_1197 fed cir brannock v fletcher s e 2d n c an offer_in_compromise can only be rescinded if there was a mutual mistake as to a material fact or there was a misrepresentation by one of the parties to the agreement sec_301_7122-1t d irm action taken by the service in response to a failure to meet the compliance provisions of item d of form_656 is not a rescission the parties are not returned to their former positions as they would be in a rescission the service in response to the taxpayer’s breach of the agreement applies the funds remitted in compromise to the underlying tax_liabilities and takes action to collect the balance administratively or through filing a suit service procedures term this action a termination of the agreement see irm in nebco associates v united_states cl_ct the claims_court discussed the confusion regarding the use of the term rescission that court distinguished between rescission by agreement and rescission which sometimes refers to a power of avoidance arising from fraud or mutual mistake id use of the term rescission to refer to a unilateral power to cancel a contract finds its roots in the concept that fraud or mistake supports a finding of implied consent by the other party see dooley v stillson a r i april bulletin no upon breach of a contract the non-breaching party may cease performance and sue for damages or seek other remedies allowed by law see 973_f2d_1548 fed cir in the offer_in_compromise context the agreement clearly spells out that the service may without notice to the taxpayer take action to collect either the unpaid compromise amount or the full amount of the underlying liability see form_656 item o although no notice to the taxpayer is required before commencing action notice is generally given in the form of a termination letter this practice has the benefit of showing with certainty that the service regards the agreement as terminated and establishes the date on which the termination takes effect we conclude that the service terminated the offers in compromise on date d as evidenced by the letters of that date sent to the taxpayer you cite the proposition that a rescinded contract can be reinstated by mutual agreement of the parties the difference between rescission and termination of a contract in response to default illustrates why reinstatement is not such a simple matter in this case as stated above the parties to a rescinded contract are restored to their former positions they are then free to reinstate the contract through an exchange of the same promises that formed consideration for the original contract such an act is indistinguishable from forming a new contract in the context of termination of a defaulted contract however one party or another may have partially or fully performed under the contract as such the promise they receive from the other party in reviving the contract may be considered gratuitous-not supported by any consideration flowing in return a contract must be supported by consideration to be valid and legally enforceable c j s contracts sec_71 see 945_f2d_1568 fed cir in this case the service would revive the compromise_agreement in return for current and future compliance with applicable provisions of the internal_revenue_code acts the taxpayer was already legally obligated to perform a promise to perform on a pre-existing legal_obligation cannot be consideration for a contract see 17a am jur 2d contracts sec_144 for offers in compromise consideration is found in the potential for mutual concessions which exists after doubt as to liability or collectibility has been established see op att gen xiii-47-7138 date such concessions form the bases for compromise and these bases have been incorporated into the regulations delineating the authority of the service to compromise tax_liabilities see sec_301 1t b see also sec_301_7122-1t b providing additional authority where compromise would promote effective tax_administration thus even if contract law would allow the compromise to be reinstated we question whether the service has the authority to reinstate a compromise absent a finding that one of the bases in the regulation is present based on the foregoing we stand by our prior advice that a terminated offer_in_compromise cannot be reinstated the reinstatement essentially forms a new agreement between the taxpayer and the service as such it must be executed in accordance with accepted principles of contract law furthermore because the service’s authority to compromise is april bulletin no circumscribed by the code and treasury regulations a new agreement requires a finding that there is an authorized basis for compromise hazards other considerations
